Citation Nr: 0725416	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
contusion of the left forehead.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for residuals of a 
right wrist injury.

5.  Entitlement to service connection for residuals of a 
fracture of the left foot. 

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for residuals of a neck 
injury.

8.  Entitlement to service connection for nerve damage. 

9.  Entitlement to service connection for a dental disorder 
involving atrophy/bone loss.

10.  Entitlement to service connection for arteriosclerosis. 

11.  Entitlement to service connection for a rash involving 
the torso, arms, and face.

12.  Entitlement to service connection for moles and warts.

13.  Entitlement to service connection for a lung condition 
due to exposure to asbestos and/or silicosis.

14.  Entitlement to an initial compensable disability rating 
for a deviated nasal septum. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which adjudicated the issues on appeal. 

The issue of entitlement to service connection for a lung 
condition due to exposure to asbestos and/or silicosis is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's left 
forehead.

2.  The veteran's migraine headaches were first diagnosed 
many years after service and have not been linked by 
competent medical evidence to service. 

3.  The veteran does not have sinusitis. 

4.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's right 
wrist.

5.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's left 
foot.

6.  Disabilities involving the veteran's back and neck were 
first identified many years after service and have not been 
linked by competent medical evidence to service. 

7.  The veteran does not have a disability involving nerve 
damage. 

8.  There is no evidence of a diagnosis or any current 
existing chronic disability involving atrophy or bone loss 
involving the veteran's jaw or mouth.

9.  There is no evidence that the veteran has ever been 
diagnosed with arteriosclerotic heart disease.

10.  The veteran does not have a skin condition involving a 
rash, moles, or warts as a result of service. 

11.  The veteran's deviated nasal septum is manifested by 80 
percent nasal obstruction on the right and 40 percent nasal 
obstruction on the left.


CONCLUSIONS OF LAW

1.  Residuals of a contusion of the left forehead were not 
incurred in or aggravated by service.  38 U.S.C.A. §1131 
(West Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  A disability involving migraine headaches was not 
incurred in or aggravated by service.  38 U.S.C.A. §1131 
(West Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §1131 (West Supp. 2005); 38 C.F.R. § 3.303 
(2006).

4.  Residuals of a right wrist injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

5.  Residuals of a fracture of the left foot were not 
incurred in or aggravated by service.  38 U.S.C.A. §1131 
(West Supp. 2005); 38 C.F.R. § 3.303 (2006).

6.  A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).

7.  Residuals of a neck injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

8.  Nerve damage was not incurred in or aggravated by 
service.  38 U.S.C.A. §1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).

9.  A dental disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1721 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.381 (2006). 

10.  Arteriosclerosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).

11.  A rash involving the torso, arms, and face was not 
incurred in or aggravated by service.  38 U.S.C.A. §1131 
(West Supp. 2005); 38 C.F.R. § 3.303 (2006).

12.  Moles and warts were not incurred in or aggravated by 
service.  38 U.S.C.A. §1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).

13.  The criteria for an initial 10 percent rating for a 
deviated nasal septum have been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1- 4.14, 4.97, Diagnostic 
Code 6502 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases may be presumed to have 
been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A.  Right Wrist, Sinusitis, Head

The veteran claims that he was in a fight while on active 
duty in which he injured his nose, right wrist, as well as 
the left side of his forehead, which resulted in his 
developing migraine headaches and sinusitis.  For the reasons 
set forth below, however, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  

The service medical records confirm that the veteran was 
treated for a fractured nose, a contusion of the left 
forehead, and a right wrist injury following a fight in the 
barracks in March 1978.  However, the only residual 
disability resulting from this incident is a deviated nasal 
septum, for which service connection has been established.  
The remainder of the service medical records, including a 
February 1979 separation examination report, makes no 
reference to a chronic disability involving the veteran's 
right wrist, sinuses, or head.  In short, the service medical 
records provide highly probative evidence against the claims 
for service connection for residuals of a contusion of the 
left forehead, migraine headaches, sinusitis, and residuals 
of a right wrist injury.

The post-service medical records also provide evidence 
against these claims.  With respect to his right wrist, the 
veteran has not submitted any evidence showing that he 
currently has a right wrist disability.  The veteran was 
afforded a VA examination in March 2006, at which time a 
physical examination of the right wrist was unremarkable.  X-
rays also were within normal limits.  Thus, this examination 
report establishes that the veteran does not have a current 
right wrist disability, thereby providing highly probative 
evidence against the claim. 

It is important for the veteran to understand that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In absence of competent medical evidence showing a known 
clinical diagnosis involving the veteran's right wrist, his 
claim must be denied.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

The Board also finds that the veteran's claim for service 
connection for sinusitis fails based on the lack of a current 
disability.  As noted, the only residual disability resulting 
from the March 1978 incident in which the veteran's fractured 
his nose is a deviated nasal septum, for which service 
connection has been established.  However, there is simply no 
medical evidence that the veteran currently has sinusitis.  

The Board has reviewed both VA and private treatment records, 
none of which lists a diagnosis of sinusitis.  While a July 
2005 VA outpatient treatment records lists the veteran's past 
medical history of sinusitis, nowhere in the record is 
sinusitis listed as a current problem.  In addition, a 
February 2006 VA examination report includes a medical 
opinion attributing all of the veteran's nasal airway 
obstruction to his service-connected deviated nasal septum.  
The examiner specifically noted in the Diagnoses section of 
the report that there was "no current evidence of underlying 
sinusitis radiographically."  Therefore, once again, in the 
absence of a current disability, his claim for service 
connection for sinusitis must be denied.  See Degmetich, 
Sanchez-Benitez, Brammer, all supra.  

With respect to the veteran's claim for service connection 
for residuals of a contusion of the left forehead, the record 
also fails to establish a current disability related to the 
contusion he sustained in 1978.  See Degmetich, Sanchez-
Benitez, Brammer v. Derwinski, all supra.  The only 
disability concerning the veteran's head involves mixed 
headaches, to include migraine and tension-type.  However, 
there is simply no medical evidence of a nexus between the 
veteran's current headaches and the injury in 1978.  In fact, 
the veteran's headaches appear to be due to a work-related 
injury many years after service.  

The Board emphasizes that the veteran never sought treatment 
for headaches while on active duty, even after the March 1978 
injury, thereby providing evidence against the claim.  In 
addition, the record shows that the veteran did not seek 
treatment for headaches until May 2000, when he was 
hospitalized following a work-related injury in which he was 
struck in the head by a large piece of timber and rendered 
unconscious.  Treatment records show that the veteran was 
primarily treated for orthopedic disabilities involving his 
right lower extremity following this injury.  A brain scan 
performed in October 2000 was normal.  However, the veteran 
began complaining of headaches following this injury, which 
may or may not be related to the May 2000 injury.  

In any event, this 20-year period between service and the 
onset of headaches provides highly probative evidence against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

Also important is the fact that there is simply no medical 
evidence relating the veteran's headaches to service.  In 
particular, a December 2002 VA outpatient treatment record 
indicates that the veteran's headaches are due to his 
nonservice-connected neck condition.  The diagnosis was 
migraine cephalgia.  The veteran was afforded a neurological 
examination in March 2006 to determine the etiology of his 
headaches.  Following a review of the claims file, the 
examiner concluded that the veteran's headaches were mixed, 
involving both migraine and tension-type headaches.  The 
examiner then indicated that it would be too speculative to 
relate these headaches to the left forehead injury in 
service.  Hence, this report provides further evidence 
against the claim.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that service connection may not be 
based on resort to speculation or remote possibility); Wray 
v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position)

The Board has reviewed numerous VA and private treatment 
records dated after the May 2000 work-related head injury.  
Although several of these reports show treatment for 
headaches, none includes a medical opinion relating them to 
service.   The Board is aware that several treatment records 
include the veteran's history of headaches dating back to 
service.  However, the Board emphasizes that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence.  Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  In short, none of these records 
supports the veteran's claim.  

The Board further points out that a March 2001 report from 
the Social Security Administration (SSA) includes the 
veteran's comment, in his own handwriting, that his migraine 
headaches began in May 2000.  This report, therefore, 
provides compelling evidence against the claim.

Overall, the Board finds no competent medical evidence of a 
nexus between the veteran's headaches and his period of 
active duty service.  Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  In the absence of a nexus opinion, the 
medical evidence of record provides highly probative evidence 
against the claim. 

In addition to the medical evidence, the Board also 
considered the veteran's own lay statements in support of his 
claims, including testimony presented at an RO hearing held 
in June 2003.  The Board also considered an April 2006 letter 
from S.A., who indicated that he had lived with the veteran 
in service, during which time the veteran had complained of 
headaches. 

However, the Board finds that these lay statements are 
significantly outweighed by the medical evidence of record 
which makes no reference to a current disability involving 
the veteran's head, right wrist, and sinuses, other than his 
deviated nasal septum.  See Barr v. Nicholson, No. 04-0534 
(Vet. App. June 15, 2007); see also, Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  While the veteran 
is competent to discuss his headaches, the Board finds that 
his statements that they had their onset in service are 
outweighed by the fact that they were first diagnosed many 
years after service and appear to be related to an on-the-job 
accident in May 2000.  See Barr, supra.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for residuals of a contusion of the left 
forehead, migraine headaches, sinusitis, and a right wrist 
disability.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine of reasonable doubt is not for 
application, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990), and the appeal is denied.

B.  Back, Neck, Nerve Damage

The service medical records are also negative for any 
complaint, treatment, or finding concerning the veteran's 
back and neck.  These records also make no reference to any 
kind of nerve damage.  Of particular relevance, a clinical 
evaluation during his separation examination in February 1979 
made no reference to abnormalities involving the veteran's 
spine and nervous system.  As such, the service medical 
records provide highly probative evidence against the claims 
for service connection for a back condition, residuals of a 
neck injury, and nerve damage.  

The record shows that the veteran injured his back in 
September 1990 after pulling a piece of steel.  A radiology 
report from Garden Park Community Hospital at that time 
showed spondylosis defects of L5 and Grade I 
spondylolisthesis of L5 on S1, as well as ankylosis of the 
posterior facet joints at L5-S1.  Hence, this report, showing 
that the veteran first injured his back many years after his 
separation from service, provides highly probative evidence 
against the veteran's claim. 

The record also shows that the veteran first developed neck 
problems following his May 2000 work-related accident.  In 
this regard, a radiology report from Gulfport Memorial 
Hospital dated in October 2000 revealed, for the first time, 
findings pertaining to the cervical spine, including mild 
spondylosis and disc space narrowing at multiple levels, most 
pronounced at C5-6 and C6-7, with posterior osteophytes at 
C4-5.  

The record shows that a back condition was first identified 
in 1990, over 10 years after his separation from active duty, 
and that a neck condition was first identified in 2000, over 
20 years after his separation from active duty.  These 
lengthy periods between service and the onset back and neck 
pain provide highly probative evidence against the claims.  
See Maxson, 230 F.3d at 1333.  

The Board also notes there is simply no medical evidence 
relating either disability to service.  The March 2006 VA 
examination report includes a diagnosis of chronic discogenic 
disease of the cervical and lumbar spine with osteoarthritis.  
Based on a review of the claims file, the examiner provided 
the following opinion: "I can find no medical evidence in 
the service medical records which would be supportive of a 
claim that his current neck problems were due to any service-
related incident without resorting to a mere conjecture and 
speculation."  The examiner also did not relate the 
veteran's lumbar spine disability to service.  In short, this 
report provides additional evidence against the claims.  See 
Wray, 7 Vet. App. at 493.

The Board further notes that the veteran may experience 
neurological symptoms related to his nonservice-connected 
back and neck conditions.  However, no competent medical 
evidence indicates that he has a separate disability 
involving nerve damage.  Indeed, the February 2006 VA 
neurological examination report makes no reference to any 
disorders other than headaches.  In the absence of a current 
disability involving nerve damage, this claim must also be 
denied.  See Degmetich, Sanchez-Benitez, Brammer, all supra.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a back condition, residuals of a neck 
injury, and nerve damage.  The veteran's contentions in 
support of his claims are significantly outweighed by the 
medical evidence which shows that his back and neck 
conditions had their onset many years after service, with no 
separate disability involving nerve damage.  See Barr, 
Bostain, Espiritu, all supra.  Since the preponderance of the 
evidence is against the claims, the doctrine of reasonable 
doubt is not for application, 38 U.S.C.A. § 5107(b), and the 
appeal is denied.

C.  Left Foot

The service medical records show that the veteran fractured 
his left calcaneus (heel) in July 1976.  It appears that this 
fracture fully healed, however, with no residual disability 
shown.  Hence, the service medical records provide evidence 
against the claim. 

More importantly, there is no evidence of a current 
disability involving the veteran's left foot.  The March 2006 
VA examination report includes a medical opinion that "it is 
not as likely as not that he has any objective residuals of 
the old healed stress fracture of the calcaneus."  In the 
absence of a current disability involving the veteran's left 
foot, his claim must be denied.  See Degmetich, Sanchez-
Benitez, Brammer, all supra.

Unfortunately, the veteran's contentions are insufficient to 
prove his claim.  See Barr, Bostain, Espiritu, all supra.  
Since the preponderance of the evidence is against the claim 
for service connection for residuals of a fracture of the 
left foot, the doctrine of reasonable doubt is not for 
application, 38 U.S.C.A. § 5107(b), and the appeal is denied.

D.  Arteriosclerosis

The veteran's service medical records make no reference to 
heart problems.  The Board also reviewed numerous VA and 
private treatment records dated after service, none of which 
lists a diagnosis of arteriosclerotic heart disease.  Indeed, 
an ECG performed in February 2001 was normal, and chest X-
rays performed in January 2006 were also unremarkable.  

In the absence of competent medical evidence showing a 
diagnosis of arteriosclerosis, the veteran's claim must be 
denied.  See Degmetich, Sanchez-Benitez, Brammer, all supra.  
In denying this claim, the Board notes that the veteran's lay 
statements are insufficient to prove his claim.  See Barr, 
Bostain, Espiritu, all supra.  Because the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not for application, 38 U.S.C.A. § 5107(b), and the 
appeal is denied.

E.  Dental Disorder 

VA compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of body of maxilla or mandible.

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  In 
this case, however, the veteran is only seeking VA 
compensation for a dental condition.

The veteran does not meet the criteria for compensation for a 
dental condition, as he has presented no evidence involving 
impairment of the mandible, loss of a portion of the ramus, 
or loss of a portion of the maxilla.  As the veteran does not 
have one of the dental disorders listed under 38 C.F.R. § 
4.150, there is no basis to award compensation.

In short, the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation for a dental 
disorder involving atrophy/bone loss. Since the veteran's 
claim only involves entitlement to compensation benefits, 
with Board will not consider whether he is entitled to VA 
outpatient dental treatment for a dental disorder.  Hence, 
the appeal is denied.

F.  Rash, Moles and Warts

The service medical records are negative for any skin 
problems, to include a rash, moles, and warts.  These records 
therefore provide evidence against his claim for service 
connection for a rash involving the torso, arms, and face, as 
well as his claim for service connection for moles and warts. 

Post-service medical records also make no reference to moles 
or warts on any part of the veteran's body.  Accordingly, 
this claim must be denied based on the lack of a current 
disability.  See Degmetich, Sanchez-Benitez, Brammer, all 
supra.

The record also shows that the veteran was first diagnosed 
with a rash in 2003.  In this regard, VA outpatient treatment 
records as well as records associated with the SSA show that 
he was diagnosed with tinea versicolor on various parts of 
his body in 2003.  VA outpatient treatment records dated 
between 2003 and 2006 show periodic treatment for this skin 
condition.  However, none of these records includes a medical 
opinion concerning the etiology or date of onset of this skin 
condition.

Thus, since tinea versicolor was first diagnosed 
approximately 24 years after the veteran's separation from 
active duty, Maxson, supra, with no medical evidence relating 
it to service, Maggitt, supra, post-service medical records 
also provide highly probative evidence against the veteran's 
claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a rash involving the torso, arms, and face, as 
well as the claim for service connection for moles and warts.  
Since the veteran's lay statements are insufficient to prove 
his claim, see Barr, Bostain, Espiritu, all supra, the appeal 
is denied.  
II.  Increased Rating for a Deviated Nasal Septum

In April 2006, the RO granted service connection and assigned 
a noncompensable (zero percent) rating for a deviated nasal 
septum, status post nose fracture, effective May 2002.  The 
veteran appealed that decision with respect to the initial 
noncompensable rating.  Therefore, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staging," with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's deviated nasal septum has been rated under 
Diagnostic Code (DC) 6502, which provides a 10 percent rating 
for traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  See 38 C.F.R. § 4.97, DC 6502.  
This is the maximum rating available under this code 
provision.  

Applying these criteria to the facts of this case, the Board 
finds that the veteran's deviated nasal septum meets the 
criteria for a 10 percent rating.  A February 2006 VA 
examination report shows that the veteran's sinuses have 80 
percent obstruction on the right and 40 percent obstruction 
on the left due to his deviated nasal septum.  These findings 
are analogous to 50 percent obstruction on both sides as 
required for a 10 percent rating under DC 6502.  

In conclusion, the Board finds that an initial 10 percent 
rating for the veteran's deviated nasal septum is warranted.  
Since this is the maximum rating available under DC 6502, a 
disability rating in excess of 10 percent is not for 
consideration.  The Board has reviewed all other possible DCs 
and finds no other basis to grant a higher evaluation. 

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in April 
2004, April 2005, May 2006, and January 2007: (1) informed 
the veteran about the information and evidence not of record 
that is necessary to substantiate his claims; (2) informed 
him about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was afforded appropriate VA examinations with 
respect to most his service-connection claims.  The veteran 
was also afforded a VA examination in February 2006 to 
evaluate the severity of his deviated nasal septum, which is 
adequate for rating purposes.  

The Board also finds that a VA examination is not necessary 
to determine whether his back and skin conditions are related 
to service, as the standards of the Court's recent decision 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not 
been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In this case, the veteran's back condition and tinea 
versicolor were first identified many years after service 
with no indication that either is related to service.  Under 
these circumstances, the standards of McLendon have not met 
in this case.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Service connection for residuals of a contusion of the left 
forehead is denied.

Service connection for migraine headaches is denied.

Service connection for sinusitis is denied. 

Service connection for residuals of a right wrist injury is 
denied.

Service connection for residuals of a fracture of the left 
foot is denied. 

Service connection for a back condition is denied.

Service connection for residuals of a neck injury is denied.

Service connection for nerve damage is denied. 

Service connection for a dental disorder involving 
atrophy/bone loss is denied.

Service connection for arteriosclerosis is denied. 

Service connection for a rash involving the torso, arms, and 
face is denied.

Service connection for moles and warts is denied.

An initial 10 percent rating for a deviated nasal septum is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 


REMAND

The veteran claims that he developed a lung condition due to 
having been exposed to asbestosis and/or silicosis while on 
active duty.  Unfortunately, the Board finds that additional 
development is needed before the Board can adjudicate this 
claim.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

Various treatment records show that the veteran's lungs were 
normal, while several treatment records note a past medical 
history of asbestosis.  In a December 2003 report, J.B., 
M.D., indicated that radiographs revealed parenchymal changes 
consistent with silicosis and asbestosis, provided the 
veteran's exposure history and period of latency are 
appropriate.  Thus, it is unclear whether the veteran 
actually has asbestosis or an asbestos-related disease, and, 
if so, the etiology or date of onset of this condition.  

Therefore, a VA examination would be helpful to determine 
whether or not the veteran has asbestosis or an asbestos-
related disease as a result of exposure to asbestos and/or 
silicosis in service.  McLendon, 20 Vet. App. at 80-82.

According, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether he has a lung condition or an 
asbestos-related disease as a result of 
exposure to asbestos and/or silicosis in 
service between June 1976 and June 1979.  
All necessary studies and tests should be 
conducted, including radiographs to 
determine whether the veteran has a lung 
condition or an asbestos-related injury.  
The veteran's claims file should be made 
available to the examiner for review.  
Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to the following 
questions:

(a) whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran has a lung condition or 
an asbestos-related disease;

(b) if so, whether it is at least as 
likely as not that his lung condition or 
asbestos-related disease is related to 
exposure to asbestos and/or silicosis 
while on active duty between June 1976 
and June 1979 as opposed to any other 
exposure either prior to or after 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


